Citation Nr: 1548072	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a personal hearing but withdrew his request in correspondence received in December 2014.

In January 2013, the Veteran presented a new claim of entitlement to specially adapted housing.  While the Veteran previously filed such a claim in April 2011, that claim was denied in July 2011, and the appellant did not file a timely notice of disagreement, and as such that claim is not before the Board.  38 U.S.C.A. § 7105 (West 2014).  This January 2013 claim is different than the question of entitlement to a special home adaptation grant addressed below, and it is not currently developed or certified for appellate review.  Hence, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of left leg tibia/fibula fractures with hypoesthesia and an above-the-knee amputation, rated as 60 percent disabling; a depressive disorder, rated as 30 percent disabling; a thoracic outlet syndrome of the right upper extremity, rated as 30 percent disabling; chronic tendonitis of the right ankle, rated as 20 percent disabling; residuals of left hip fracture with left leg hypoesthesia, rated as 10 percent disabling; and for a thoracic outlet syndrome of the left upper extremity, rated zero percent disabling.  A combined disability rating of 90 percent has been in effect since June 1, 2010.  The Veteran has been in receipt of a total disability evaluation based on individual unemployability due to service connected disorders since June 1, 2010. 

2.  The Veteran does not have a service-connected disability rated permanent and total and service connected disorders do not include anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns that have resulting in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for a special home adaptation grant are not met. 38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a special home adaptation grant, especially for his bathroom, or a new home that accommodates his disabilities. 

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, however, VCAA notice is not required as the appellant's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Pertinent Regulations

A certificate of eligibility for assistance in acquiring necessary special home adaptations, or, on or after October 28, 1986, for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.0 2101(b) or 2101 A(a), may be issued to a veteran who served after April 20, 1898, or to a member of the Armed Forces serving on active duty who is eligible for the benefit under this section on or after December 16, 2003, if the Veteran has compensation based on permanent and total service-connected disability that includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 C.F.R. § 3.309a(b).

Legal Analysis

Review of the claims file demonstrates that the Veteran does not a service-connected disability rated permanent and total or anatomical loss of use of both hands.  He is not service connected for blindness, burns, or residuals of an inhalation injury.  As such, as a matter of law, the appeal to establish eligibility for a special home adaptation grant is denied. 38 C.F.R. § 3.309a(b); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Entitlement to a special home adaptation grant is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


